 



Exhibit 10.1
July 19, 2005
Dear Ed:
          I am pleased to offer you a position with Sipex Corporation (the
“Company”) as its Senior Vice President of Marketing and Business Development
reporting to Ralph Schmitt, President and CEO. This offer is contingent upon the
successful completion of a satisfactory background check. Your total base
compensation package would be $5,519.23/wk. ($287,000.00 annualized). In
accordance with our compensation plan, your performance and salary will be
reviewed on an annual basis. We will recommend to the Board of Directors that
you be issued 425,000 stock options at the fair market value at the time of
issuance. These options will be issued in accordance with our Stock Option
Policy. In addition, Sipex previously had in place a Management Incentive Plan.
These plans were suspended as a direct result of the recent economic downturn in
the semi-conductor market. However, once the Company returns to profitability,
and if those plans are reinstated, your position will be eligible for inclusion.
          You should be aware that your employment with the Company constitutes
“at-will” employment. This means that your employment relationship with the
Company may be terminated at any time with or without notice, with or without
good cause or for any or no cause, at either party’s option. You understand and
agree that neither your job performance nor promotions, commendations, bonuses
or the like from the Company give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of your
employment with the Company.
          While employed hereunder, you will be entitled to participate in the
employee benefit plans currently and hereafter maintained by the Company of
general applicability to other senior executives of the Company, including ,
without limitation, the Company’s group medical, dental, disability, life
insurance and vacation plans. The Company reserves the right to cancel or change
the benefit plans and programs it offers to its employees at any time.
          The Company will also reimburse you for reasonable and documented
travel, entertainment or other expenses incurred by you in the furtherance of or
in connection with the performance of your duties hereunder, in accordance with
the Company’s expense reimbursement policy as in effect from time to time.
          If your employment with the Company terminates other than voluntarily,
by reason of your death or disability, or for Cause prior to a “Change of
Control” (as defined below) or more than twelve (12) months after a Change of
Control, and you sign and do not revoke a standard release of claims with the
Company, then you shall be entitled to receive continuing payments of severance
pay (less applicable withholding taxes) at a rate equal to your Base Salary
rate, as then in effect, for a period of twelve (12) months from the date of
such termination, to be paid periodically in accordance with the Company’s
normal payroll policies. In addition, if your employment with the Company
terminates other than voluntary, by reason of your death or disability, or for
Cause prior to the one year anniversary of the Effective Date, 25% of the shares
subject to the Option shall immediately vest and become exercisable for twelve
(12) months following your termination. If your employment with the Company
terminates other than voluntarily, by reason of your death or disability, or for
Cause within twelve (12) months after a Change of Control, then you shall be
entitled to (i) receive continuing payments of severance pay (less applicable
withholding taxes) at a rate equal to your Base Salary rate, as then in effect,
for a period of twelve (12) months from the date of such termination, to be paid
periodically in accordance with the Company’s normal payroll policies and
(ii) 50% of the shares subject to the Option shall vest and become exercisable
for twelve (12) months following your termination.
          If your employment with the Company terminates voluntarily by you or
for Cause by the Company, then (i) all vesting of the Option will cease
immediately and, in the event of a termination for Cause only, the Option will
immediately cease to be exercisable, (ii) all payments of compensation by the
Company to you hereunder will terminate immediately (except as to amounts
already earned), and (iii) you will only be eligible for severance benefits in
accordance with the Company’s established policies as then in effect.
          For purposes of this letter, “Cause” means: (1) your failure to
perform the duties of your position (as they may exist from time to time) to the
reasonable satisfaction of the Board; (2) any act of dishonesty, fraud or
misrepresentation taken by you in connection with your responsibilities as an
employee; (3) your conviction or plea of no contest to a crime that negatively
reflects on your fitness to perform your duties or harms the Company’s
reputation or business, in each case as determined by the Board in its sole
discretion; (4) your violation of any federal, state or other law or regulation
applicable to the Company’s business, or of any Company policy, including, but
not limited to, the Company’s anti-harassment and discrimination policies;
(5) willful misconduct by you that is injurious to the Company’s reputation or
business, in each case as determined by the Board in its sole discretion; (6) a
material breach of your obligations hereunder, or under the

 



--------------------------------------------------------------------------------



 



Confidential Information and Invention Assignment Agreement to be executed by
you (as explained below); and (7) your termination pursuant to the termination
of the Company’s normal business operations. For purposes of this definition, an
act or failure to act will be deemed “willful” if effected not in good faith or
without reasonable belief that such action or failure to act was in the best
interests of the Company.
          For purposes of this letter, a “Change of Control” of the Company is
defined as: (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing sixty percent (60%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or (ii) a change in the composition of the Board occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” will mean directors who
either (A) are directors of the Company as of the date hereof, or (B) are
elected, or nominated for election, to the Board with the affirmative votes of
at least a majority of the Incumbent Directors at the time of such election or
nomination (but will not include an individual whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or (iii) the date of the consummation of
a merger or consolidation of the Company with any other corporation that has
been approved by the stockholders of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than sixty percent (60%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company; or
(iv) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets. Notwithstanding the foregoing, a
“Change of Control” shall not include any transaction or series of transactions
involving the Company’s issuance of any equity or debt securities to third
parties for capital raising purposes.
          You agree to enter into the Company’s standard Confidential
Information and Invention Assignment Agreement (the “Confidential Information
Agreement”) upon commencing employment hereunder.
          This letter will be binding upon and inure to the benefit of (a) your
heirs, executors and legal representatives upon your death and (b) any successor
of the Company. Any such successor of the Company will be deemed substituted for
the Company under terms of this letter for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of your rights to receive any form of compensation payable pursuant to this
letter may be assigned or transferred except by will or the laws of decent and
distribution. Any other attempted assignment, transfer, conveyance or other
disposition of your right to compensation or other benefits will be null and
void.
          All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
If to the Company:

Sipex Corporation
233 S. Hillview Drive
Milpitas, CA 95035
Attn: Chairman of the Board

If to Edward Lam:

at the last residential address known by the Company.
          In consideration of your service to the Company, its promise to
arbitrate all employment related disputes and your receipt of the compensation
and other benefits paid to you by the Company, at present and in the future, you
agree that any and all controversies, claims, or disputes with anyone (including
the Company and any employee, officer, director, shareholder or benefit plan of
the Company in their capacity as such or otherwise) arising out of, relating
from your service to the Company under this letter or otherwise or the
termination of your service with the Company, including any breach of this
letter, shall be subject to binding arbitration under the Arbitration Rules set
forth in California Code of Civil Procedure Section 1280 through 1294.2,
including Section 1283.05 and pursuant to California law. Disputes which you
agree to arbitrate, and thereby agree to waive any right to a trial by jury,
include any statutory claims under state or federal law,

 



--------------------------------------------------------------------------------



 



including, but not limited to, claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the California
Fair Employment and Housing Act, California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. You further
understand that this letter to arbitrate also applies to any disputes that the
Company may have with you. With respect to any such arbitration, the Company
will pay for any administrative or hearing fees charged by the arbitrator or AAA
except that in the event you initiate such an arbitration proceeding, you shall
pay the first $125 of any filing fees associated with the arbitration.
          You acknowledge and agree that you are executing this letter
voluntarily and without any duress or undue influence by the Company or anyone
else. You further acknowledge and agree that you have carefully read this letter
and that you understand the terms, consequences and binding effect of this
letter and fully understand it, including that you are waiving your right to a
jury trial. Finally, you agree that you have been provided an opportunity to
seek the advice of an attorney of your choice before signing this letter.
          This letter, together with the Option Plan (if applicable), Option
Agreement and the Confidential Information Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable or void, this letter will
continue in full force and effect without said provision. No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in writing and signed by duly authorized representatives of the parties
hereto. This letter shall be governed by the internal substantive laws, but not
the choice of law rules, of the State of California.
          To indicate your acceptance of the Company’s offer, please sign and
date this letter in the space provided below and return it to the Chairman of
the Board. A duplicate original is enclosed for your records. We look forward to
working with you at Sipex Corporation.

                      SIPEX CORPORATION     Edward Lam                          
By:/s/ Ralph Schmitt       /s/ Edward Lam                                  
Signature                           Name: Ralph Schmitt       8/24/05          
                        Date                           Title: CEO              
               

 